            Case 2:20-cv-01323-RAJ Document 141-1 Filed 09/15/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10      EL PAPEL LLC, et al.,
                                                                CASE NO. 2:20-cv-01323-RAJ-JRC
11                                Plaintiffs,
                                                                [PROPOSED] ORDER ADOPTING
12                v.                                            REPORT AND
                                                                RECOMMENDATION
13      JENNY DURKAN, et al.,

14                                Defendants.

15          The Court, having reviewed the report and recommendation of Magistrate Judge J.

16   Richard Creatura, objections to the report and recommendation, if any, and the remaining record,

17   does hereby find and ORDER:

18          (1)        The Court adopts the report and recommendation.
            (2)        Defendants’ cross motions for summary judgment (Dkts. 103, 104; see also Dkt.
19                     110) are granted, plaintiffs’ motion for summary judgment (Dkt. 93) is denied,
                       and this matter is dismissed with prejudice.
20          (3)        The Clerk is directed to send a copy of this Order to the Hon. J. Richard Creatura.
21
            DATED ______________________.
22
                                                     __________________________________
23
                                                     Richard A. Jones
                                                     United States District Judge
24

     [PROPOSED] ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
